Citation Nr: 1757308	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-19 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable evaluation for headaches.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a neck disorder.

4. Entitlement to service connection for a coronary artery disease (CAD).

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of July 2013 (Issues 2-6) and July 2015 (Issue 1) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant).

The Board decides Issue 1.  The Board REMANDS Issues 2-6 to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Migraine headaches manifested by prostrating attacks occurring on average more than once per month are shown during the pendency of the appeal.  These attacks produce severe economic inadaptability.

CONCLUSION OF LAW

The Veteran has met the criteria for a 50 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in June 2015  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  


The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Migraines

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The VA examiner in June 2015 found the Veteran had constant head pain, which was pulsating or throbbing, and which affected both sides of his head.  Nevertheless, the examiner also found he did not have prostrating attacks.  In February 2016, the Veteran reported that he had "prostrating headaches many times a month."  In a May 2016 statement from the Veteran's private neurologist, the physician stated the Veteran's headaches are prostrating, and they occur "at least 3-4 times a month."  The Veteran is competent to report the frequency and effect of his migraine headache symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The reports of the frequency and severity of incapacitating headaches varies, but it appears to average more than once per month since VA granted service connection.  

The appeal therefore turns on whether these headaches produce severe economic inadaptability.  The VA examiner did not comment on this element except to note the fatigue induced by the headaches increased the likelihood of errors at work.  The Veteran's private neurologist did not expressly comment on this element.  However, he noted that the Veteran is "totally disabled as a result of his migraine headaches and hypertension."  The Board notes that the Veteran is seeking service connection for hypertension, but VA has not yet granted it.  The private neurologist also noted the Veteran would require "continuing monitoring of his migraine in the form of Fiorinal No. 3 and possibly some stronger narcotic analgesics for the rest of his life."

Again, severe economic inadaptability is not specifically defined.  Here, however, the evidence suggests the Veteran's symptoms are capable of affecting his employment or job performance and that he potentially would lose significant time from work because of his headaches.  The Board could order further inquiry into the Veteran's employment history, but it finds that it will not materially alter its determination.  As such, the Board concludes, resolving doubt in the Veteran's favor, that the Veteran's headaches produce severe economic inadaptability.


ORDER

A 50 percent evaluation for headaches is granted.



REMAND

Back and neck disorders

The Veteran contends, as described in an August 2013 statement, that his constant "stooping, bending, and be[ing] in unusual positions," while serving as a Seaman Apprentice caused his back and neck disorders.  He also stated that he sustained injuries during a hurricane in a September 2017 statement.  Remand is warranted for compensation examinations.

Psychiatric Disorders, CAD, and Hypertension

The Veteran's contentions for these disorders are varied.  

For the psychiatric claim, it appears that he contends that his psychiatric disorders derive either a) directly from service in 1962 due to the Cuban Missile Crisis, or b) secondarily from his service-connected tinnitus.  

For the hypertension claim, it appears that he contends that his hypertension derives a) directly from service in 1962 due to the Cuban Missile Crisis, b) secondarily from his service-connected tinnitus, or c) secondarily from anxiety.  

For the CAD claim, it appears that he contends that the CAD derives secondarily from his hypertension. 

For clarity, the Veteran claimed in his application for benefits, which VA received in 2011, that asbestos exposure caused the hypertension and CAD.  He, in a statement received in April 2016, noted that asbestos was "not even mentioned" in his claims.  The Board construes this as the Veteran clarifying that it does not need to evaluate these claims under the asbestos rubric.  




DRO Hearing

The Veteran, in a November 2017 Report of General Information, clarified that he desired a Decision Review Officer hearing, not a Board hearing, for Issues 2-6.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Decision Review Officer hearing at the Los Angeles Regional Office.

2. Attempt to obtain all VA treatment records from the Sepulveda VAMC dated since December 2015 (the date of the last files in VBMS).

3. Schedule the Veteran for VA examinations to determine the nature and etiology of each of the claimed disorder in Issues 2-6.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must explain why.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiners must answer the following questions:

i. Does the Veteran have a back disorder?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?  

ii. Does the Veteran have a neck disorder?  If yes, was it incurred in or is it etiologically related to his period of service?  Why or why not?  

iii. Does the Veteran have a cardiac disorder, to include coronary artery disease?  If yes, did the Veteran's hypertension CAUSE OR AGGRAVATE it?  Why or why not?  In answering, address both causation and aggravation.

iv. For the hypertension examiner:

a. Was the Veteran's hypertension incurred in or is it etiologically related to his period of service, to include his claimed service during the Cuban Missile Crisis?  Why or why not?  Please note that the Cuban Missile Crisis occurred in October 1962, while the Veteran went AWOL - as confirmed by his DD 214 - from May 22, 1962 to June 3, 1962.
b. Did the Veteran's service-connected tinnitus CAUSE his hypertension?  Why or why not?
c. Did the Veteran's service-connected tinnitus AGGRAVATE his hypertension?  Why or why not?
i. In discussing the relationship of tinnitus to hypertension, please address the May 2016 statement from Dr. R.C. 
d. Did the Veteran's anxiety CAUSE his hypertension?  Why or why not?
e. Did the Veteran's anxiety AGGRAVATE his hypertension?  Why or why not?

v. For the psychiatric examiner:

a. Was any psychiatric disorder incurred in or is it etiologically related to his period of service, to include his claimed service during the Cuban Missile Crisis?  Why or why not?  Please note that the Cuban Missile Crisis occurred in October 1962, while the Veteran went AWOL - as confirmed by his DD 214 - from May 22, 1962 to June 3, 1962.
b. Did the Veteran's service-connected tinnitus CAUSE any of his psychiatric disorders? Why or why not?
c. Did the Veteran's service-connected tinnitus AGGRAVATE any of his psychiatric disorders? Why or why not?
d. In discussing the relationship of tinnitus to psychiatric disorders, please address the May 2016 statement from Dr. R.C.

4. Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5. Readjudicate the claims.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


